Citation Nr: 1206150	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for loss of terminal phalanx, left thumb.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones





INTRODUCTION

The appellant served on active duty with the New Philippine Scouts from August 1946 to April 1949.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.
 
The appellant specified on his January 2010 substantive appeal that he did not want a hearing before the Board.  The record reveals that the appellant failed to report for a Decision Review Officer hearing in April 2011.  Accordingly, there are no outstanding hearing requests.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed January 1963 rating decision denied service connection for loss of terminal phalanx, left thumb.

2.  Evidence received since the January 1963 rating decision is cumulative or redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for loss of terminal phalanx, left thumb.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of service connection for loss of terminal phalanx, left thumb.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).

By June 2009 and August 2011 letters, VA notified the appellant of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection; the basis of the previous denial of service connection for loss of terminal phalanx, left thumb, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denial; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the appellant and VA for obtaining that evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), these letters essentially satisfied the notification requirements of the VCAA by (1) informing the appellant about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence he was expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that all necessary development of evidence has been completed.  The appellant's service treatment records, private medical records and VA medical records have been obtained.  The appellant has submitted lay statements in support of his claim.  The appellant has been accorded ample opportunity to present evidence and argument in support of the appeal.  Neither the appellant nor his representative has indicated that there are any additional obtainable records to support the appellant's claim.  

In sum, the Board is satisfied that the originating agency properly processed the appellant's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302 (2011).  Absent appeal, a decision by the agency of original jurisdiction is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).   

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits the Department of Veterans Affairs may accept evidence of service submitted by a claimant (or sent directly to the Department of Veterans Affairs by the service department), such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy was issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody or, if the copy was submitted by an accredited agent, attorney or service organization representative who has successfully completed VA-prescribed training on military records, and who certifies that it is a true and exact copy of either an original document or of a copy issued by the service department or a public custodian of records; and (2) The document contains needed information as to length, time and character of service; and (3) In the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2001).

III.  History and Analysis

In September 1962, the appellant submitted a claim of service connection for loss of terminal phalanx, left thumb.  He reported that he served as a recognized guerilla from April 1942 to August 1945, including under the name of "Armando."  He asserted that in October 1944 his unit encountered the Japanese and in the course of exchanging fire he was hit and wounded in the left thumb.  In a January 1963 rating decision, the RO determined that in October 1944 the appellant was not a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The RO denied the appellant's claim on the basis that the alleged gunshot wound to the left thumb was during a nonrecognized period of active duty alleged by the claimant.  The appellant did not appeal the decision, and that decision became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the January 1963 decision included statements by the appellant, and by others, declaring that the appellant had been a guerrilla and that his left thumb was wounded in October 1944.  Of record was a WD AGO Form 53 which indicates that the appellant served on active duty as a New Philippine Scout from August 1946 to April 1949.  In January, prior to the final rating decision denying the appellant's claim, the Service Department verified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, between April 1942 and August 1945.

The evidence received since the January 1963 final decision includes more statements from the appellant, as well as from others, declaring that the appellant's left thumb had been injured while the appellant was fighting as a guerrilla and/or that the appellant was a prisoner of the Japanese.  

In September 1996 the appellant claimed that he had been a prisoner of war (POW) in 1944.  

The appellant submitted a December 1997 Filipino honorable discharge certificate which indicates that the appellant was a guerilla from 1942 to December 1945.  

In September 2004, the National Personnel Records Center (NPRC) verified that the appellant did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces between April 1942 and December 1945.  

In September 2005, the appellant submitted a document he had filled out in December 1997 reporting his guerrilla service to the Filipino Government.

In February 2009, the appellant submitted a request to reopen his claim for service connection for his left thumb injury.  In June 2009, he submitted a photo showing his injured left hand.  

In May 2009, the appellant was awarded Filipino Veterans Equity Compensation based on his recognized service with the New Philippine Scouts from August 1946 to April 1949.

In August 2011, the appellant reported that he was captured by the Japanese in 1943.  

Although the appellant claims that he has submitted new and material evidence to reopen his claim, all of the evidence received since the January 1963 final rating decision is duplicative of the evidence of record prior to the January 1963 final decision.  In this case the appellant does not claim that his left thumb was injured during his verified active service from August 1946 to April 1949.  He asserts that his left thumb was injured in October 1944 while he allegedly was a recognized guerrilla in the service of the United States Armed Forces.  The evidence of record at the time of the January 1963 final decision included verification by the Service Department that the appellant had no such service from April 1942 to December 1945.  VA is bound by this certification.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  

Although the appellant has submitted numerous statements, affidavits and official looking documents which state that the appellant was a recognized guerrilla in October 1944, he has not submitted a Department of Defense DD Form 214, Armed Forces of the United States Report of Transfer of Discharge (DD Form 214), or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1) that includes verification of service in October 1944.  The statements and other documents submitted by the appellant both before and since the January 1963 final RO decision fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department.  As such, the newly submitted documents are duplicative of the statements and other documents of record prior to the January 1963 final decision, and are not material to the appellant's claim.  Indeed, in September 2004, the NPRC again verified that the appellant did not have service between April 1942 and December 1945.  None of the records on file raise any possibility at all of substantiating the claim.

Accordingly, the Board finds that new and material evidence has not been submitted, and that reopening of the claim for service connection for loss of terminal phalanx, left thumb, is not warranted.


ORDER

New and material evidence not having been submitted, the appeal to reopen a claim for service connection for loss of terminal phalanx, left thumb, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


